BILLINGS, Chief Judge.
Appellant prosecutes this appeal from a determination by the trial court of his competency to stand trial. We affirm.
Appellant was convicted of forcible rape and in his first appeal we reversed the judgment and remanded the case for a competency hearing under § 552.020, RSMo 1973 Supp. State v. Carroll, 543 S.W.2d 48 (Mo.App.1976).
*101The trial court conducted a hearing and found appellant had no mental disease or defect and he had the capacity to understand the proceedings against him and assist in his defense. Appellant was then resentenced.
In this appeal the appellant avers the trial court’s finding as to his competency is not supported by substantial evidence because the state’s psychiatrist testified he would have given appellant an electroencephalogram had he known of appellant’s alleged prior skull injury.
We have reviewed the testimony of the psychiatrist, Dr. Bratkowski of Fulton State Hospital, and conclude there is no merit in appellant’s point. Appellant had been examined at the state facility and Dr. Bratkowski, inter alia, opined as follows: there was no evidence at all of mental disease or defect in appellant; at the time of the offense appellant understood the nature and consequences of his actions and could conform his conduct to the requirements of the law; and, appellant was competent to stand trial and assist his counsel.
The judgment is affirmed.
All concur.